EXHIBIT 10.28

[AMD NOTE 3]

AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

$8,500,000.00

  May 1, 2007   New York, New York

Interest Rate: 15% per annum (Section 4 below).

Maturity Date: May 1, 2012 (Section 5 below).

1. FOR VALUE RECEIVED, NATIONWIDE AUCTION FINANCE, LLC, a Delaware limited
liability company (“Borrower”) promises to pay to the order of AXLE CAPITAL,
LLC, a Delaware limited liability company, or its successors or assigns or its
order (“Lender”) at Lender’s office in 3 Pickwick Plaza, Greenwich, Connecticut
06830, or at such other place as Lender from time to time may designate, the
principal sum of Eight Million Five Hundred Thousand and 00/100 Dollars
($8,500,000.00) (the “Maximum Loan Amount”), or so much of that sum as may be
advanced under this promissory note (this “Note”), plus interest as specified in
this Note. This Note evidences a term loan (the “Loan”) made by Lender to
Borrower. This Note relates to that certain Loan and Security Agreement, dated
as of July 12, 2006, by and between Borrower and Lender (as amended, modified,
restated and supplemented, the “Loan Agreement”). This Note amends and restates,
and replaces in its entirety, those certain Secured Promissory Notes in favor of
Lender identified on Exhibit A hereto.

2. Defined Terms.

(a) Defined terms herein shall have the same sense and meaning as used and
defined in the Loan Agreement (as defined herein). Unless otherwise used or
defined in the Loan Agreement, the following terms shall have the definitions
set forth below:

“Banking Day” means a day other than a Saturday or a Sunday, on which the
Federal Reserve Bank of New York is open for business.

“Borrower” has the meaning set forth in Section 1 herein.

“Code” means the New York Uniform Commercial Code.

“Collateral” means the property described on Exhibit B attached hereto,
including all documents, chattel paper (including all accounts and rights of
payment and obligations owing to Borrower together with all guaranties and
security therefore), except to the extent that the granting of a security
interest in any such property is contrary to applicable law, provided that upon
the cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral.

“Default Rate” has the meaning set forth in Section 4(b)(i) herein.

“Event of Default” has the meaning set forth in Section 8 herein.

 

1



--------------------------------------------------------------------------------

“Guarantor” means any guarantor or obligor of the obligations of Borrower or any
obligor hereunder.

“Initial Cash Interest” has the meaning set forth in Section 4(a)(i)(l) herein.

“Initial Interest Rate” has the meaning set forth in Section 4 herein.

“Initial Period” has the meaning set forth in Section 4(a)(i)(l) herein.

“Initial PIK Interest” has the meaning set forth in Section 4(a)(i)(l) herein.

“Insolvency Proceeding” means any bankruptcy or other voluntary or involuntary
proceeding, in or out of court.

“Lender” has the meaning set forth in Section 1 herein.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest, or other encumbrance.

“Loan” has the meaning set forth in Section 1 herein.

“Loan Agreement” has the meaning set forth in Section 1 herein.

“Loan Documents” means this Note, the Loan Agreement and all other documents
related thereto, as such documents may be amended, modified, restated, and
supplemented from time to time.

“Maturity Date” has the meaning set forth in Section 5 herein.

“Maximum Loan Amount” has the meaning set forth in Section 1 herein.

“Note” has the meaning set forth in Section 1 herein.

“Obligations” means all debt, principal, interest, expenses and other amounts
owed to Lender by Borrower, any Guarantor, or any subsidiary of Borrower or any
Guarantor pursuant to this Note, any guaranty by Borrower or Guarantors, any
other agreement, or otherwise, whether absolute or contingent, due or to become
due, now existing or hereafter arising, including any interest, fees and
expenses that accrue after the commencement of an Insolvency Proceeding and
including any debt, liability, or obligation owing from Borrower, any Guarantor,
or any Subsidiary to others that Lender may have obtained by assignment or
otherwise.

“Ordinary Cash Interest” has the meaning set forth in Section 4(a)(i)(2).

“Ordinary Period” has the meaning set forth in Section 4(a)(i)(2).

“Security Instruments” has the meaning set forth in Section 3(c) herein.

(b) As used in this Note, the terms “Lender,” “holder” and “holder of this Note”
are interchangeable, and “Lender” shall at all times mean and include a holder
in due course. As used in this Note, the word “include(s)” means “include(s),
without limitation,” and the word “including” means “including, but not limited
to.”

 

2



--------------------------------------------------------------------------------

3. Secured Obligation.

(a) Grant of Security Interest. Borrower hereby grants and pledges to Lender a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral, to secure prompt repayment of any and all Obligations and to
secure prompt performance by Borrower of each of its covenants and duties under
this Note, the Loan Agreement and other Loan Documents. Notwithstanding any
termination of this Note or any other Loan Document, or Lender’s commitments
hereunder, Lender’s Lien on the Collateral shall remain in effect for so long as
any Obligations are outstanding.

(b) Perfection of Security Interest. Borrower authorizes Lender to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Any such
financing statements may be filed at any time in any jurisdiction whether or not
Revised Article 9 of the Code is then in effect in that jurisdiction. Borrower
shall from time to time endorse and deliver to Lender, at the request of Lender,
all negotiable collateral and other documents that Lender may reasonably
request, in form satisfactory to Lender, to perfect and continue perfected
Lender’s security interests in the Collateral and in order to fully consummate
all of the transactions contemplated under this Note. Borrower shall have
possession of the Collateral, except where expressly otherwise provided in this
Agreement or where Lender chooses to perfect its security interest by possession
in addition to the filing of a financing statement: Where Collateral is in
possession of a third party bailee, Borrower shall take such steps as Lender
reasonably requests for Lender to (i) obtain an acknowledgment, in form and
substance satisfactory to Lender, of the bailee that the bailee holds such
Collateral for the benefit of Lender, (ii) obtain “control” of any Collateral
consisting of investment property, deposit accounts, letter-of-credit rights or
electronic chattel paper (as such items and the term “control” are defined in
Revised Article 9 of the Code) by causing the securities intermediary or
depositary institution or issuing bank to execute a control agreement in form
and substance satisfactory to Lender. Borrower will not create or obtain any
chattel paper without placing a legend on the chattel paper acceptable to Lender
indicating that Lender has a security interest in the chattel paper. Borrower
from time to time may deposit with Lender specific cash collateral to secure
specific Obligations; Borrower authorizes Lender to hold such specific cash
collateral in pledge and to decline to honor any drafts thereon or any request
by Borrower or any other Person to pay or otherwise transfer any part of such
cash collateral for so long as the specific Obligations are outstanding.

(c) Secured Obligation. Notwithstanding the foregoing, this Note is secured by
certain other separate agreements and instruments (collectively, the “Security
Instruments”), including without limitation the Loan Agreement. The Security
Instruments encumber virtually all assets of Borrower, including without
limitation the Collateral. This Note may also be secured by other

 

3



--------------------------------------------------------------------------------

collateral in addition to the Collateral and the Security Instruments. Some or
all of the Loan Documents, including without limitation this Note and the Loan
Agreement, contain provisions for the acceleration of the maturity of this Note.

4. Interest Rate.

(a) Non-Default Interest Rate.

(i) The unpaid principal balance of this Note from day to day outstanding, which
is not past due, shall bear interest equal to the following rates for the
following periods:

(1) from May 1, 2007, through May 31, 2010 (the “Initial Period”), (A) interest
at a rate equal to twelve percent (12%) paid in cash per annum (the “Initial
Cash Interest”), and (B) interest paid-in-kind at a rate equal to three percent
(3%) per annum (the “PIK Interest,” and collectively with the Initial Cash
Interest, the “Initial Interest Rate”); and

(2) from June 1, 2010, through May 1, 2012 (the “Ordinary Period”), interest at
a rate equal to fifteen percent (15%) paid in cash per annum (the “Ordinary Cash
Interest”).

(ii) Interest shall be calculated on the basis of a 360-day year and actual days
elapsed.

(iii) The PIK Interest shall be added to the principal balance of the
obligations hereunder monthly, on the first Business Day of each month, and
thereafter shall bear interest at the then applicable rate.

(iv) Payments of interest hereunder shall be paid as set forth in Section 6
herein.

(b) Default Interest Rate.

(i) From and after the occurrence of an Event of Default, all Obligations
(including all unpaid principal, accrued interest and any other sums outstanding
hereunder), at the option of Lender, shall bear interest until paid in full at a
rate per annum (the “Default Rate”) equal to the Interest Rate plus five percent
(5%). Compounding of interest may result if outstanding interest hereunder
accrues interest at the Default Rate.

(ii) From and after maturity of this Note (whether upon scheduled maturity, by
acceleration or otherwise), all Obligations, including all unpaid principal,
accrued interest and any other sums outstanding hereunder, shall bear interest
until paid in full at the Default Rate. Compounding of interest may result if
outstanding interest hereunder accrues interest at the Default Rate.

5. Maturity Date. The “Maturity Date” hereunder shall be the earlier date of
either (a) May 1, 2012, or (b) the date of the occurrence of an Event of
Default, or (c) the termination or maturity with respect to any other Loan
Document.

 

4



--------------------------------------------------------------------------------

6. Payments.

(a) Payment. Borrower shall pay to the order of Lender or its successors and
assigns or its order, all principal, accrued interest and any other amounts due
under this Note as follows:

1) Minimum Payments. Borrower shall make the following payments (subject to the
Default Rate) with respect to this Note on the following dates and in the
following amounts:

 

DATE

 

INSTALLMENT AMOUNT

Beginning on May 1, 2007, on the first day of each month thereafter through and
including May 1, 2010.   Payments equal to one-month Initial Cash Interest.
Beginning on June 1, 2010, on the first day of each month thereafter through and
including May 1, 2012.   Payments equal to (i) an installment of the outstanding
principal (which shall include Initial PIK Interest that had accrued and was
added to principal during the Initial Period) to be paid in 24 equal
installments, (ii) Ordinary Cash Interest accruing for the prior month. On the
Maturity Date.   All outstanding principal, interest and other amounts due and
payable under this Note.

2) Notwithstanding the foregoing, the outstanding unpaid principal balance and
all accrued and unpaid interest under this Note shall be due and payable on the
earlier of (y) the Maturity Date and (z) the date of termination of this Note,
whether by its terms, by prepayment, or by acceleration. All amounts outstanding
under this Note shall constitute “Obligations” under the Loan Agreement.
Borrower may make voluntary prepayments of principal with respect to this Note
from time to time. Any such voluntary prepayments shall be applied to
installments due thereunder in the inverse order of their maturity. Amounts
repaid under this Note may not be reborrowed. Any voluntary prepayment of this
Note made pursuant to this Section shall be accompanied by any and all accrued
and unpaid interest on the total amount of principal as of the date of
prepayment.

3) Borrower may elect to pay the Initial PIK Interest in cash rather than by
having it added to the principal balance of the obligations hereunder (inclusive
of any Initial PIK Interest theretofore so added).

(b) Terms of Payments. All payments shall be applied first to accrued and unpaid
fees hereunder, then accrued and unpaid interest hereunder, then to principal,
then to any other Obligation owed by Borrower to Lender, unless otherwise
provided herein. All amounts payable under this Note are payable in lawful money
of the United States during normal business hours, local time in the city in
which this Note is payable, on a Banking Day. Checks constitute payment only
when Lender receives actual funds.

 

5



--------------------------------------------------------------------------------

(c) Prepayment. Borrower may prepay the principal balance of this Note, in full
at any time or in part from time to time, without fee, premium or penalty.

7. Late Charge. If Lender has not received the full amount of any monthly
payment, other than the final principal payment, by the end of ten (10) days
after the date it is due, Borrower shall pay a late charge to Lender in the
amount of five percent (5%) of the overdue payment. Borrower shall pay a late
charge only once on any particular late payment.

8. Events of Default. The occurrence of any one of the following shall be a
default under this Note and constitute an “Event of Default”:

(a) Borrower fails to perform any obligation under this Note or the Loan
Agreement to pay principal, interest, or any other amount due hereunder; or

(b) Borrower fails to perform any other obligation under any Loan Document other
than as provided in Section 8(a) herein, and does not cure that failure within 5
days after written notice from Lender; or

(c) An “Event of Default” (as defined in that document) occurs under any of the
Loan Documents; or

(d) Borrower or any Guarantor becomes the subject of an Insolvency Proceeding.

9. Consequences Upon Event of Default. Upon an Event of Default, any obligation
of Lender to make advances under this Note shall terminate, and at Lender’s
option, exercisable in its sole discretion, all sums of principal, interest, and
amounts due under this Note shall become immediately due and payable without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character. An
Even of Default hereunder shall constitute an Event of Default under the Loan
Documents.

10. Fees. Borrower hereby agrees to pay all costs and expenses, including
(without limitation) attorneys’ fees, incurred by Lender in connection with this
Note, the Loan Agreement, the Loan Documents, and the transactions contemplated
hereby, including without limitation all such costs, expenses and fees incurred
in connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Loan Documents
and all such documents and agreements, title insurance, and the creation,
perfection, protection, satisfaction, foreclosure or enforcement of the Loan
Documents. All unpaid fees and costs incurred hereunder shall constitute
principal hereunder when incurred.

11. Reporting Requirements. Borrower shall deliver, or cause to be delivered, to
the Lender, in form and detail acceptable to the Lender, such financial
information as may be requested by Lender from time to time.

 

6



--------------------------------------------------------------------------------

12. Arbitration; Insolvency Proceedings. If any lawsuit, reference or
arbitration is commenced which arises out of or relates to this Note, the Loan
Agreement, the Loan Documents or the Loan, the prevailing party shall be
entitled to recover from each other party such sums as the court, referee or
arbitrator may adjudge to be reasonable attorneys’ fees in the action, reference
or arbitration, in addition to costs and expenses otherwise allowed by law. In
all other situations, including any matter arising out of or relating to any
Insolvency Proceeding, Borrower shall pay all of Lender’s costs and expenses,
including attorneys’ fees, which may be incurred in enforcing or protecting
Lender’s rights or interests. From the time(s) incurred until paid in full to
Lender, all such sums shall bear interest at the Default Rate.

13. Governing Law. This Note is governed by the laws of the State of New York,
without regard to the choice of law rules of that State.

14. Additional or Substitute Security. Lender may accept additional or
substitute security for this Note, or release any security or any party liable
for this Note, or extend or renew this Note, all without notice to Borrower or
any Guarantor and without affecting the liability of Borrower or any Guarantor.

15. No Waiver by Lender. If Lender delays in exercising or fails to exercise any
of its rights under this Note, that delay or failure shall not constitute a
waiver of any of Lender’s rights, or of any breach, default or failure of
condition of or under this Note. No waiver by Lender of any of its rights, or of
any such breach, default or failure of condition shall be effective, unless the
waiver is expressly stated in a writing signed by Lender. All of Lender’s
remedies in connection with this Note or under applicable law shall be
cumulative, and Lender’s exercise of any one or more of those remedies shall not
constitute an election of remedies.

16. Successors and Assigns; Transfer by Lender. This Note inures to and binds
the heirs, legal representatives, successors and assigns of Borrower and Lender;
provided, however, Borrower may not assign this Note or any Loan funds, or
assign or delegate any of its rights or obligations, without the prior written
consent of Lender in each instance. Lender in its sole and absolute discretion
may, at any time, sell, transfer, or assign this Note, any other Loan Document,
and any or all servicing rights with respect thereto, or grant participations
therein or issue mortgage or debt pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement. Lender is hereby authorized to disseminate any information it
now has or hereafter obtains pertaining to the Loan, including any security for
this Note and credit or other information on Borrower, any of its principals and
any guarantor of this Note, to any actual or prospective assignee or participant
with respect to the Loan, to any of Lender’s affiliates, to any regulatory body
having jurisdiction over Lender, and to any other parties as necessary or
appropriate in Lender’s reasonable judgment. If Lender so requests, Borrower
shall sign and deliver a new note to be issued in exchange for this Note.

17. Joint and Several Liability. If more than one person or entity are signing
this Note as Borrower or is otherwise obligated, their obligations under this
Note shall be joint and several. If Borrower is a partnership, such Borrower and
each of such Borrower’s constituent general partners shall be jointly and
severally liable to Lender for Borrower’s obligations under this Note.

 

7



--------------------------------------------------------------------------------

18. Authorization. Borrower has caused this Note to be executed by each of their
officers, who were duly authorized and directed to do so by a resolution of its
Board of Directors or manager(s) and/or member(s) (as the case may be) which was
duly passed and adopted by the requisite number of members of the Board of
Directors or manager(s) and/or member(s) (as the case may be) at a meeting which
was duly called, noticed, and held, or as permitted in the by laws or operative
documents.

19. Loan Funding. Any and all Loan funds shall be disbursed by Lender in its
sole direction upon terms and conditions acceptable to Lender.

20. Waiver of Jury Trial. To the extent not prohibited by law, Borrower
knowingly and intentionally waive the right, which the party may have, to a
trial by jury with respect to any litigation arising from the Loan, or any other
agreement executed in conjunction with the Note, the Loan Agreement and other
Loan Documents. Borrower and Lender each acknowledge that this section has
either been brought to the attention of each party’s legal counsel or that each
party had the opportunity to do so.

21. Venue. Borrower consents and agrees that the state or federal courts located
in New York, New York, or such other jurisdiction selected by Lender in its
discretion shall have jurisdiction to hear and determine any claims or disputes
between pertaining to this Note or any other Loan Document or to any matter
arising out of or related to this Note or any of the other Loan Documents;
provided that nothing in this Note shall be deemed or operate to preclude Lender
from bringing a suit or taking other legal action in any other jurisdiction with
respect the Obligations, the collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Lender.
Borrower expressly submits and consent in advance to such jurisdiction in any
action or suit commenced in any such court.

[Signature(s) on the following page]

 

8



--------------------------------------------------------------------------------

Executed as of May 1, 2007.

 

ADDRESS FOR NOTICES:   BORROWER: Nationwide Auction Finance, LLC   NATIONWIDE
AUCTION FINANCE, LLC, 27081 Aliso Creek Road, Suite 200   a Delaware limited
liability company Aliso Viejo, CA 92656       By:  

LOGO [g65366ex1028_p9a.jpg]

    Greg O’Neill     President

Agreed and accepted:

Executed as of May 1, 2007.

 

LENDER’S ADDRESS FOR NOTICES:     AXLE CAPITAL, LLC, Axle Capital, LLC     By:  
SAGECREST, LLC, its Manager, 3 Pickwick Plaza       Greenwich, Connecticut 06830
      By:   WINDMILL MANAGEMENT, LLC,         its Manager         By:  

LOGO [g65366ex1028_p9b.jpg]

          Philip Milton           Manager

S-1

(Amended and Restated Secured Promissory Note)



--------------------------------------------------------------------------------

EXHIBIT A

 

DEBTOR:   NATIONWIDE AUCTION FINANCE, LLC SECURED PARTY:   AXLE CAPITAL, LLC
NOTE DATE:   May 1, 2007 NOTE AMOUNT:   $8,500,000

SECURED PROMISSORY NOTES

 

DATE

  

ORIGINAL PRINCIPAL AMOUNT

  

BORROWER

11/15/06    $971,000    Nationwide Auction Finance, LLC 12/20/06    $1,035,000
   Nationwide Auction Finance, LLC 2/9/07    $750,000    Nationwide Auction
Finance, LLC 3/8/07    $538,951    Nationwide Auction Finance, LLC 3/16/07   
$840,365    Nationwide Auction Finance, LLC 3/23/07    $516,700    Nationwide
Auction Finance, LLC 3/23/07    $450,519.29    Nationwide Auction Finance, LLC
3/27/07    $403,864.98    Nationwide Auction Finance, LLC 3/28/07    $588,590   
Nationwide Auction Finance, LLC 4/4/07    $552,750    Nationwide Auction
Finance, LLC

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

 

DEBTOR:   NATIONWIDE AUCTION FINANCE, LLC SECURED PARTY:   AXLE CAPITAL, LLC
NOTE DATE:   May 1, 2007 NOTE AMOUNT:   $8,500,000

COLLATERAL DESCRIPTION ATTACHMENT TO

SECURED PROMISSORY NOTE

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a) all Accounts (as defined in the Code) (including health-care-insurance
receivables), Chattel Paper (as defined in the Code) (including tangible and
electronic chattel paper and including all Chattel Paper (as defined in the
Code) and all rights of payment and obligations owing to Borrower thereunder
together with all guaranties and security therefor), Deposit Accounts (as
defined in the Code), documents (including negotiable documents), Equipment (as
defined in the Code) (including all accessions and additions thereto), General
Intangibles (as defined in the Code) (including payment intangibles and
software), all of Borrower’s rights to any and all Motor Vehicles, goods
(including fixtures), instruments (including promissory notes), Inventory (as
defined in the Code) (including all goods held for sale or lease or to be
furnished under a contract of service, and including returns and repossessions),
Investment Property (as defined in the Code) (including securities and
securities entitlements), Letter of Credit Rights (as defined in the Code),
money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b) all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

(c) all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

(d) all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties,

 

Exhibit B

1



--------------------------------------------------------------------------------

damages, payments, accounts and accounts receivable now or hereafter due and/or
payable under and with respect thereto, including, without limitation, damages
and payments for past, present or future infringements thereof, (iv) right (but
not the obligation) to sue in the name of Debtor and/or in the name of Secured
Party for past, present and future infringements thereof, (v) rights
corresponding thereto throughout the world in all jurisdictions in which such
patents have been issued or applied for, and (vi) reissues, divisions,
continuations, renewals, extensions and continuations-in-part with respect to
any of the foregoing; and

any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time.

 

Exhibit B

2